Citation Nr: 1720473	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-14 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left ear hearing loss, to include on an extraschedular basis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from September 1956 to July 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.

The Veteran requested a hearing before the Board in a May 2011 substantive appeal.  However, in subsequent statements, he and his representative indicated that he no longer wished to participate in such a hearing.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2016).  

In a November 2013 decision, the Board denied an increased disability rating for left ear hearing loss.  

The Veteran appealed the Board's November 2013 decision to the United States Court of Appeals for Veterans Claims (Court) and, in a memorandum decision dated in November 2014, the Court vacated the Board's decision and remanded the issue to the Board for further appellate consideration.  

In an April 2015 decision, the Board again denied the Veteran's appeal for a disability rating in excess of 10 percent for service-connected left ear hearing loss.  The Veteran again appealed the Board's decision to the Court.  In a June 2016 memorandum decision, the Court again vacated the Board's decision and remanded the appeal to the Board for further appellate consideration.  In December 2016, the Board remanded the issue for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2016, the Board remanded the Veteran's claim in part to obtain an updated VA audiology examination with consideration of all of the Veteran's left ear hearing symptoms, including those that might not be considered in the schedular rating criteria.  The examiner was to assess the severity of the Veteran's disability both contemporaneously and retrospectively.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  The issue was further remanded, based on the Court's direction, for referral to the Director of Compensation Service for consideration of whether the Veteran is entitled to a higher rating on an extraschedular basis.  Unfortunately, the AOJ has not substantially complied with these remand directives; thus, further remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although the Veteran was afforded a VA audiological examination in January 2017, and the examiner noted that his left ear hearing loss impacted his daily life with difficulty hearing and understanding speech, particularly with background noise, when watching television or using the telephone, and difficulty with sound localization, the examiner did not address the severity of these symptoms either contemporaneously or retrospectively.  Therefore, remand for a further opinion is necessary.

Further, the AOJ did not refer the issue to either the Under Secretary for Benefits or the Director of Compensation Service for consideration of a higher rating on an extraschedular basis, as directed.  38 C.F.R. § 3.321(b)(1) (2016).  

In light of the necessity for another remand, any updated VA treatment records should also be obtained prior to securing the above opinion.
Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records from July 2014 to the present.

2.  Obtain a supplemental VA medical opinion from the audiologist who conducted the January 2017 examination, if possible, to reassess the severity of his service-connected left ear hearing loss disability, notably his reported symptoms of difficulty hearing and understanding speech, particularly with background noise, when watching television or using the telephone, and difficulty with sound localization.  The examiner should assess the severity of these symptoms both contemporaneously and retrospectively.  The electronic claims file must be made available to the reviewing audiologist, and the clinician must specify in the opinion that the file has been reviewed.  

Another examination of the Veteran must be performed only if deemed necessary by the reviewing audiologist.  

A complete rationale for all opinions must be provided.  If the audiologist cannot provide a requested opinion without resorting to speculation, it must be so stated, and the audiologist must provide the reasons why an opinion would require speculation.  The audiologist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the audiologist must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  

3.  Thereafter, as directed by the Court, send the claims file to the Under Secretary for Benefits or the Director, Compensation Service to consider whether the Veteran is entitled to an increased disability rating for left ear hearing loss on an extraschedular basis, to include due to his complaints of difficulty hearing and understanding speech, particularly with background noise, when watching television or using the telephone, and difficulty with sound localization.

4.  After the completion of the above and any other development deemed necessary, readjudicate the Veteran's claim for an increased disability rating for left ear hearing loss, to include consideration of an extra-schedular rating.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




